73 N.Y.2d 783 (1988)
Rachel Balsam et al., Appellants,
v.
Delma Engineering Corporation et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted September 19, 1988.
Decided November 29, 1988.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as denied plaintiff's motion to amend the complaint, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.